Citation Nr: 1311168	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-42 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had recognized service from January 1945 to February 1946, and from September 1946 to April 1947.  He died in March 1992.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  A March 1998 Board decision denied service connection for the cause of the  Veteran's death; a March 1999 decision by the Court of Appeals for Veterans Claims (Court) affirmed the Board's decision.

2.  Evidence added to the record since the March 1998 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision which denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the March 1998 Board decision is not new and material, and the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Adequate notice was provided in December 2008 correspondence.  

With regard to the duty to assist, the claim's file contains the Veteran's service records, private medical records, and the appellant's statements.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In this regard, the Board recognizes that in December 2009 the appellant submitted a VA Form 21-4142 for Dr. A. T. M.  The form states that this physician had treated the Veteran for pulmonary tuberculosis in 1976.  In the same correspondence, the appellant submitted an August 1976 medical record from Dr. A. T. M.  She also indicated that she had enclosed all remaining evidence or information that would support her claim, or had no other information or evidence to give VA to support her claim.  She asked that VA decide the claim "as soon as possible."  The Board notes that in September 2009 the appellant had also submitted an August 1976 record from Dr. A. T. M.

As the appellant has already submitted medical evidence from Dr. A.T. M., and indicated that there was no additional evidence to support her claim, the Board finds that this claim requires no additional evidentiary development.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The March 1998 Board decision denied service connection for the cause of the Veteran's death.  The Board found that there was no competent medical evidence, or notice of such evidence, that supported a nexus between the Veteran's fatal lung cancer and his service, or linked a service-connected disability to his death.  A March 1999 decision by the Court affirmed the Board's decision.

Evidence of record at that time included past VA rating decisions showing that the Veteran was not service-connected for any disability at the time of his death.  The record also contained the Veteran's March 1992 certificate of death.  It identified the underlying cause of death as adenocarcinoma of the left lung with bone metastasis.  Other significant conditions contributing to the Veteran's death were identified as decubitus ulcers of the sacral area, urinary tract infection, cord compression and paralysis of the extremities.  The record also contained the Veteran's service personnel records and post-service medical records.

In connection with her application to reopen the service connection claim, the appellant has submitted numerous records.  Many of these records are duplicate copies of records already considered and rejected by the Board's March 1998 decision.  These duplicates consist of service personnel records, private medical records, a marriage certificate and a certificate of death.  As duplicates, these documents cannot be new and material within the meaning of 38 C.F.R. § 3.156(a).

The appellant also submitted new private medical records.  Among other things, they show that the Veteran was hospitalized for pulmonary tuberculosis from March to August 1976.  This fact had already been established at the time of the March 1998 Board decision.  They also show that an August 1984 X-ray found pulmonary tuberculosus.  However, none of the new private medical records show that the Veteran's pulmonary tuberculosis was incurred or aggravated by active duty in the Armed Forces of the United States, or was shown to a compensable degree within one year of his separation from active duty in the Armed Forces of the United States.  They do not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a).

The appellant also several submitted records from the Republic of the Philippines Department of National Defense indicating that the Veteran incurred pulmonary tuberculosis while in the active service of the Armed Forces of the Philippines.  These records do not show that the Veteran's pulmonary tuberculosis was incurred or aggravated by active duty in the Armed Forces of the United States, or was shown to a compensable degree within one year of his separation from active duty in the Armed Forces of the United States.  They do not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death.  They and do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a).

The appellant also submitted additional contentions that the Veteran incurred or aggravated pulmonary tuberculosis as a result of active duty in the Armed Forces of the United States.  The Board finds that these assertions are redundant of her prior contentions that were already considered and rejected by the Board's prior decision of March 1998.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case of whether the Veteran's pulmonary tuberculosis was related to active duty falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the appellant's assertions do not raise a reasonable possibility of substantiating that claim.  Thus, her assertions are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

ORDER

New and material evidence not having been received, the appeal to reopen a claim for service connection for pulmonary tuberculosis is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


